DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The examiner has taken notice that claims 4-5, 8, and 15 have been amended.  Claims 1-6, 8-13, and 15-22 are pending in the current application.
Claim Objections
Claims 9-13 are objected to because of the following informalities:  in each of the claims, “computer-readable storage medium” should read “non-transitory computer-readable storage medium”.  Appropriate correction is required.
Response to Arguments
Applicant's arguments filed 04/07/2021 have been fully considered but they are not persuasive.
	Applicant argues that Gupta does not teach “enabling, by the controller device, unicast communication, using the unicast protocol, between the sender device and the receiver device based on the first management protocol message and the second management protocol message,” as recited in independent claim 1.  The examiner respectfully disagrees.
	As previously cited in the recent office action, Gupta teaches multicast join requests (management protocol message(s)) which are forwarded to a service node (edge device) which use unicast protocols (Gupta - Paragraph [0043], note access node with a controller implemented multicast control plane, join requests received on the access device continue to be forwarded to the service node that runs the unicast routing protocols).  As shown in (Gupta - Fig. 1; Paragraph [0021]).  Additionally, the controller of Gupta manages the underlay for the access nodes (edge devices), which do not use multicast protocol (i.e., use unicast protocol) (Gupta - Fig. 1; Paragraph [0022]).  Finally, the join requests (associated with the access nodes/devices and therefore the controller) allow the controller to compute transmission paths between the source and receiver (Gupta - Paragraphs [0011] and [0018]).  Thus, the multicast data transmitted from the source is forwarded through the service node(s) and access nodes as unicast data.
	Therefore, the Gupta still teaches “enabling, by the controller device, unicast communication, using the unicast protocol, between the sender device and the receiver device based on the first management protocol message and the second management protocol message,” as recited in independent claim 1.
	Applicant further argues that Glasser does not teach a “request by the receiver device to receive multicast data using a unicast protocol,” as recited in independent claim 1.  The examiner once again respectfully disagrees.
	As previously cited in the recent office action, Glasser teaches using a request to perform unicast communication between a protocol converter (sender device) and a client system (receiver device) (Glasser - Fig. 4 steps 404 and 418; Col. 6 lines 11-21, note the client system (receiver device) can send a request to the protocol converter, the request including information identifying the multicast group; Col. 6 lines 33-49, note the protocol converter receives content as a multicast stream, and provides the content to the client system using a unicast communication flow).  The protocol converter reformats the content as unicast protocol (Glasser - Col. 6 lines 45-49, note the protocol converter may reformat the content appropriately for the unicast protocol).
	Therefore, the Glasser still teaches a “request by the receiver device to receive multicast data using a unicast protocol,” as recited in independent claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Nagarajan et al. (US 10,033,539 B1), hereinafter referred to as Nagarajan, in view of Glasser et al. (US 9,571,609 B2), hereinafter referred to as Glasser, Thoria et al. (US 9,794,180 B2), hereinafter referred to as Thoria, and Gupta et al. (US 2017/0353382 A1), hereinafter referred to as Gupta.

	Regarding claim 1, Nagarajan teaches a computer-implemented method (Nagarajan - Col. 18 lines 27-33, note instructions in a computer-readable medium may cause a processor to perform the method) comprising:
	receiving, by a controller device, a first management protocol message from a first edge device (Nagarajan - Col. 1 lines 19-23, note network devices within computer networks often include a control unit that provides control plane functionality (thus constituting a controller device); Col. 3 lines 41-45, note receive a first packet from the CE (customer edge) routing device (which may be CE router 8B, see Fig. 1) including multicast join information (management protocol message)), wherein the first management protocol message includes first edge device information associated with the first edge device (Nagarajan - Col. 13 lines 38-40, note retrieve multicast state information from IGMP report (multicast join information); Col. 13 lines 43-47, note multicast state information includes an identifier for a source of the multicast and identifiers for receivers of the traffic (identifiers include IP addresses and/or MAC addresses), the identifiers may include that of CE router 8B), receiver device information associated with a receiver device (Nagarajan - Col. 13 lines 43-47 note multicast state information includes identifiers for receivers of the traffic, the receiver may be customer equipment 4A (see Fig. 1)), and a request by the receiver device to receive multicast data (Nagarajan - Col. 8 lines 33-39, note IGMP report is a multicast join request sent by customer equipment 4A to CE router 8B);
	receiving, by a controller device, a second management protocol message from a second edge device (Nagarajan - Col. 3 lines 41-50, note receive a first packet from CE routing device including multicast join information, the CE routing device may be CE router 8A (see Fig. 1), which makes the first packet different, and can be interpreted to be a second packet), wherein the second management protocol message includes second edge device information associated with the second edge device (Nagarajan - Col. 13 lines 38-40, note retrieve multicast state information from IGMP report; Col. 13 lines 43-47, note multicast state information includes an identifier for a source of the multicast and identifiers for receivers of the traffic (identifiers include IP addresses and/or MAC addresses), the identifiers may include that of CE router 8A) and sender device information associated with a sender device (Nagarajan - Col. 13 lines 43-47, note multicast state information includes an identifier for a source of the multicast, the source may be Multicast Source Device 5 (interpreted as a sender device, see Fig. 1)).
	Nagarajan does not teach a request by the receiver device to receive multicast data using a unicast protocol.
	In an analogous art, Glasser teaches a request by the receiver device to receive multicast data using a unicast protocol (Glasser - Fig. 4 steps 404 and 418; Col. 6 lines 11-21, note the client system (receiver device) can send a request to the protocol converter, the request including information identifying the multicast group; Col. 6 lines 33-49, note the protocol converter receives content as a multicast stream, and provides the content to the client system using a unicast communication flow).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Glasser into Nagarajan in order to take advantage of multicast protocols to distribute content to a large number of clients without needing to create multiple point-to-point connections (Glasser - Col. 1 lines 36-43).
	The combination of Nagarajan and Glasser does not teach wherein the first edge device information comprise a first unicast address associated with the first edge device, and wherein the second edge device information comprise a second unicast address associated with the second edge device.
	In an analogous art, Thoria teaches wherein the first edge device information comprise a first unicast address associated with the first edge device (Thoria - Col. 7 lines 45-58, note a first PE (provider edge) may advertise a unicast IP address to a second PE, the unicast IP address may be used as a VXLAN outer destination IP address (for encapsulating other device information such as MAC addresses into a VXLAN header, see Col. 3 lines 14-24)), and wherein the second edge device information comprise a second unicast address associated with the second edge device (Thoria - Col. 7 lines 45-58, note a first PE (provider edge) may advertise a unicast IP address to a second PE; the unicast IP address may be advertised by the second PE or other edge devices (see Col. 7 lines 29-33)).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Thoria into the combination of Nagarajan and Glasser in order to improve scalability, reduce packet duplication, and improve packet filtering/forwarding (Thoria - Col. 3 lines 14-24 and Col. 7 lines 34-58).
	The combination of Nagarajan, Glasser, and Thoria still does not teach sending, by the controller device, the receiver device information to the second edge device; sending, by the controller device, the sender device information to the first edge device; and enabling, by the controller device, unicast communication, using the unicast protocol, between the sender device and the receiver device based on the first management protocol message and the second management protocol message.
	In an analogous art, Gupta teaches sending, by the controller device, the receiver device information to the second edge device (Gupta - Fig. 1; Paragraph [0028], note each access device/node (edge device) identifies one of the services nodes as a DF and the other service node as the BDF based on the path information received by the controller; i.e., the path information contains device information identifying the service nodes);
	sending, by the controller device, the sender device information to the first edge device (Gupta - Paragraph [0028], note each access device/node identifies one of the services nodes as a DF and the other service node as the BDF based on the path information received by the controller); and
	enabling, by the controller device, unicast communication, using the unicast protocol, between the sender device and the receiver device based on the first management protocol message and the second management protocol message (Gupta - Paragraph [0043], note access node with a controller implemented multicast control plane, join requests received on the access device continue to be forwarded to the service node that runs the unicast routing protocols).
	Therefore, it would have been obvious to one of ordinary skill in the art to incorporate the teachings of Gupta into the combination of Nagarajan, Glasser, and Thoria in order to reduce packet loss when path failure occurs in a multicast network (Gupta - Paragraph [0015]).

	Regarding claim 3, the combination of Nagarajan, Glasser, Thoria, and Gupta, specifically Nagarajan teaches wherein the second management protocol message is received in response to the second edge device receiving the multicast data from the sender device (Nagarajan - Col. 2 lines 42-45, note router forwards multicast traffic received when a multicast join request (such as an IGMP report) has been received, the router may be the second edge device, and the report/request may be the second message).

	Regarding claim 6, the combination of Nagarajan, Glasser, Thoria, and Gupta, specifically Nagarajan teaches wherein sending the receiver device information to the second edge device and sending the sender device information to the first edge device comprises:
	sending multicast database information to each of the first edge device and the second edge device (Nagarajan - Col. 8 lines 29-30, note multicast source device provides multicast content to requesting devices (which may include the first and second edge devices), the multicast source device may be a database; Col. 10 lines 15-17, note IGMP report forwarded to the multicast source device, the report contains multicast state information (Col. 13 lines 43-47) which may be stored or transmitted as multicast content), wherein the first edge device and the second edge device exchange the multicast data based on the multicast database information (Nagarajan - Col. 11 lines 7-11, note PE (provider edge) routers configured to synchronize multicast state information (database information), forward multicast traffic (between edge routers)).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Nagarajan in view of Glasser, Thoria, and Gupta as applied to claim 1 above, and further in view of Hennig et al. (US 9,871,666 B2), hereinafter referred to as Hennig.

	Regarding claim 2, the combination of Nagarajan, Glasser, Thoria, and Gupta, specifically Glasser teaches wherein the request is to receive the multicast data from the sender device (Glasser - Fig. 4 steps 404 and 418; Col. 6 lines 11-21, note the client system (receiver device) can send a request to the protocol converter, the request including information identifying the multicast group; Col. 6 lines 33-49, note the protocol converter receives content as a multicast stream, and provides the content to the client system using a unicast communication flow).
	The combination of Nagarajan, Glasser, Thoria, and Gupta does not teach wherein the request comprises a multicast group address, and wherein the sender device information comprises the multicast group address.
	In an analogous art, Hennig teaches wherein the request comprises a multicast group address, and wherein the sender device information comprises the multicast group address (Hennig - Fig. 7; Col. 6 lines 28-32, note a data request 601 issued by multicast group K 109 using UDP format, the UDP datagram includes the network address of multicast group K 109).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the network address of the multicast group of Hennig into the multicast information provided in the request of Glasser in order to enable data communication between various devices to perform protocol conversion (Hennig - Col. 7 lines 1-17).

Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over Nagarajan in view of Glasser, Thoria, and Gupta as applied to claim 1 above, and further in view of Bichot et al. (US 8,204,055 B2), hereinafter referred to as Bichot.

	Regarding claim 4, the combination of Nagarajan, Glasser, Thoria, and Gupta does not teach wherein: the receiver device information enables the second edge device to send the multicast data in unicast packets to the receiver device, and the sender device information enables the first edge device to receive the multicast data in the unicast packets from the sender device.
	In an analogous art, Bichot teaches wherein:
	the receiver device information enables the second edge device to send the multicast data in unicast packets to the receiver device, and the sender device information enables the first edge device to receive the multicast data in the unicast packets from the sender device (Bichot - Fig. 4A, note receive IGMP request from user device, forward multicast data packet as unicast frames with destination address corresponding to the source address of the user device; Col. 7 lines 21-27, note IGMP request is received, encapsulated into unicast frames with a destination address corresponding to the source address of the received IGMP request, the address may be that of a transmitting or receiving device).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Bichot into the combination of Nagarajan, Glasser, and Gupta in order to support multiple unicast sessions/connections for ARQ-based error correction, reducing data packet loss and enhancing the quality of multicast/broadcast communications in the network (Bichot - Col. 2 lines 34-38).

Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Nagarajan in view of Glasser, Thoria, and Gupta as applied to claim 1 above, and further in view of Viera (US 2014/0365621 A1).

	Regarding claim 5, the combination of Nagarajan, Glasser, Thoria, and Gupta does not teach wherein: receiving the first management protocol message from the first edge device comprises receiving the first management protocol message based on a network configuration protocol (NETCONFG), and receiving the second management protocol message from the second edge device comprises receiving the second management protocol message based on the NETCONF.
	In an analogous art, Viera teaches wherein:
	receiving the first management protocol message from the first edge device comprises receiving the first management protocol message based on a network configuration protocol (NETCONFG) (Viera - Paragraph [0011], note the at least one NETCONF message includes a get operation, which is an SNMP get message to retrieve multicast group context information), and
	receiving the second management protocol message from the second edge device comprises receiving the second management protocol message based on the NETCONF (Viera - Paragraph [0011], note the at least one NETCONF message includes a get operation, which is an SNMP get message to retrieve multicast group context information).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Viera into the combination of Nagarajan, Glasser, and Gupta in order to improve readability and management of network configurations via NETCONF (Viera - Paragraphs [0004]-[0005]).

Claim 8, 10, 13, 15, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nagarajan in view of Glasser, Thoria, and Gupta, and further in view of Behringer et al. (US 2017/0272359 A1), hereinafter referred to as Behringer, and Allan et al. (US 2012/0106347 A1), hereinafter referred to as Allan.

	Regarding claim 8, Nagarajan teaches a non-transitory computer-readable storage medium carrying program instructions thereon (Nagarajan - Col. 18 lines 27-33, note instructions in a computer-readable medium may cause a processor to perform the method), the instructions when executed by one or more processors of a controller device cause the one or more processors to perform operations comprising:
	receiving a first management protocol message from a first edge device (Nagarajan - Col. 3 lines 41-45, note receive a first packet from the CE (customer edge) routing device (which may be CE router 8B, see Fig. 1) including multicast join information (management protocol message)), wherein the first management protocol message includes first edge device information associated with the first edge device (Nagarajan - Col. 13 lines 38-40, note retrieve multicast state information from IGMP report (multicast join information); Col. 13 lines 43-47, note multicast state information includes an identifier for a source of the multicast and identifiers for receivers of the traffic (identifiers include IP addresses and/or MAC addresses), the identifiers may include that of CE router 8B), receiver device information associated with a receiver device (Nagarajan - Col. 13 lines 43-47 note multicast state information includes identifiers for receivers of the traffic, the receiver may be customer equipment 4A (see Fig. 1)), and a request by the receiver device to receive multicast data, wherein the receiver device information includes a join request (Nagarajan - Col. 8 lines 33-39, note IGMP report is a multicast join request sent by customer equipment 4A to CE router 8B);
	receiving a second management protocol message from a second edge device (Nagarajan - Col. 3 lines 41-50, note receive a first packet from CE routing device including multicast join information, the CE routing device may be CE router 8A (see Fig. 1), which makes the first packet different, and can be interpreted to be a second packet), wherein the second management protocol message includes second edge device information associated with the second edge device (Nagarajan - Col. 13 lines 38-40, note retrieve multicast state information from IGMP report; Col. 13 lines 43-47, note multicast state information includes an identifier for a source of the multicast and identifiers for receivers of the traffic (identifiers include IP addresses and/or MAC addresses), the identifiers may include that of CE router 8A) and sender device information associated with a sender device, wherein the sender device information includes a join request (Nagarajan - Col. 13 lines 38-40, note retrieve multicast state information from IGMP report (multicast join information, which is a multicast join request, see Col. 8 lines 33-39); Col. 13 lines 43-47, note multicast state information includes an identifier for a source of the multicast, the source may be Multicast Source Device 5 (interpreted as a sender device, see Fig. 1)).
	Nagarajan does not teach a request by the receiver device to receive multicast data using a unicast protocol.
	In an analogous art, Glasser teaches a request by the receiver device to receive multicast data using a unicast protocol (Glasser - Fig. 4 steps 404 and 418; Col. 6 lines 11-21, note the client system (receiver device) can send a request to the protocol converter, the request including information identifying the multicast group; Col. 6 lines 33-49, note the protocol converter receives content as a multicast stream, and provides the content to the client system using a unicast communication flow).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Glasser into Nagarajan in order to take advantage of multicast protocols to distribute content to a large number of clients without needing to create multiple point-to-point connections (Glasser - Col. 1 lines 36-43).
	The combination of Nagarajan and Glasser does not teach wherein the first edge device information comprise a first unicast address associated with the first edge device, and wherein the second edge device information comprise a second unicast address associated with the second edge device.
	In an analogous art, Thoria teaches wherein the first edge device information comprise a first unicast address associated with the first edge device (Thoria - Col. 7 lines 45-58, note a first PE (provider edge) may advertise a unicast IP address to a second PE, the unicast IP address may be used as a VXLAN outer destination IP address (for encapsulating other device information such as MAC addresses into a VXLAN header, see Col. 3 lines 14-24)), and wherein the second edge device information comprise a second unicast address associated with the second edge device (Thoria - Col. 7 lines 45-58, note a first PE (provider edge) may advertise a unicast IP address to a second PE; the unicast IP address may be advertised by the second PE or other edge devices (see Col. 7 lines 29-33)).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Thoria into the combination of Nagarajan and Glasser in order to improve scalability, reduce packet duplication, and improve packet filtering/forwarding (Thoria - Col. 3 lines 14-24 and Col. 7 lines 34-58).
	The combination of Nagarajan, Glasser, and Thoria does not teach sending the receiver device information to the second edge device; sending the sender device information to the first edge device; enabling unicast communication, using the unicast protocol, between the sender device and the receiver device based on the first management protocol message and the second management protocol message.
	Gupta teaches sending the receiver device information to the second edge device (Gupta - Fig. 1; Paragraph [0028], note each access device/node (edge device) identifies one of the services nodes as a DF and the other service node as the BDF based on the path information received by the controller; i.e., the path information contains device information identifying the service nodes); 
	sending the sender device information to the first edge device (Gupta - Paragraph [0028], note each access device/node identifies one of the services nodes as a DF and the other service node as the BDF based on the path information received by the controller);
	enabling unicast communication, using the unicast protocol, between the sender device and the receiver device based on the first management protocol message and the second management protocol message (Gupta - Paragraph [0043], note access node with a controller implemented multicast control plane, join requests received on the access device continue to be forwarded to the service node that runs the unicast routing protocols).
	Therefore, it would have been obvious to one of ordinary skill in the art to incorporate the teachings of Gupta into the combination of Nagarajan, Glasser, and Thoria in order to reduce packet loss when path failure occurs in a multicast network (Gupta - Paragraph [0015]).
	The combination of Nagarajan, Glasser, Thoria, and Gupta still does not teach wherein the first and second edge devices comprise hardware (HW) virtual extensible local area network (VXLAN) tunnel endpoints (VTEPs) coupled to the controller device using out of band channels.
	In an analogous art, Behringer teaches wherein the first and second edge devices comprise hardware (HW) virtual extensible local area network (VXLAN) tunnel endpoints (VTEPs) coupled to the controller device using out of band channels (Behringer - Paragraph [0015], note VXLAN overlay defined by a series of network devices (e.g., VTEPs) connected to a transport network underlay (e.g., core network)).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Behringer into the combination of Nagarajan, Glasser, Thoria, and Gupta in order to implement automatic configuration of a physical infrastructure from a virtual controller, eliminating the need for a local network controller (Behringer - Paragraph [0013]).
	The combination of Nagarajan, Glasser, Thoria, Gupta, and Behringer still does not teach enabling unicast communication over a shortest path bridging media access control (SPBM) network based on layer-2 parameters.
	In an analogous art, Allan teaches enabling unicast communication over a shortest path bridging media access control (SPBM) network based on layer-2 parameters (Allan - Paragraph [0026], note each node can calculate the shortest (lowest cost, which can constitute a parameter) route to a target node; Paragraph [0028], note SPBM supports unicast).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Allan into the combination of Nagarajan, Glasser, Thoria, Gupta, and Behringer in order to implement shortest path routing for Ethernet network supporting both unicast and multicast traffic (Allan - Paragraph [0006]).

	Regarding claim 10, the combination of Nagarajan, Glasser, Thoria, Gupta, Behringer, and Allan, specifically Nagarajan teaches wherein the second management protocol message is received in response to the second edge device receiving the multicast data from the sender device (Nagarajan - Col. 2 lines 42-45, note router forwards multicast traffic received when a multicast join request (such as an IGMP report) has been received, the router may be the second edge device, and the report/request may be the second message).

	Regarding claim 13, the combination of Nagarajan, Glasser, Thoria, Gupta, Behringer, and Allan, specifically Nagarajan teaches wherein to send the receiver device information to the second edge device and to send the sender device information to the first edge device the instructions cause the one or more processors to perform operations comprising sending multicast database information to each of the first edge device and the second edge device (Nagarajan - Col. 8 lines 29-30, note multicast source device provides multicast content to requesting devices (which may include the first and second edge devices), the multicast source device may be a database; Col. 10 lines 15-17, note IGMP report forwarded to the multicast source device, the report contains multicast state information (Col. 13 lines 43-47) which may be stored or transmitted as multicast content), wherein the first edge device and the second edge device exchange the multicast data based on the multicast database information (Nagarajan - Col. 11 lines 7-11, note PE (provider edge) routers configured to synchronize multicast state information (database information), forward multicast traffic (between edge routers)).

	Regarding claim 15, the claim is interpreted and rejected for the same reason as claim 8, except the claim is written in a device claim format, which is taught by Nagarajan (Nagarajan - Fig. 2, note router 80 comprising control unit 82).
	Regarding claim 17, the claim is interpreted and rejected for the same reason as claim 10.
	Regarding claim 20, the claim is interpreted and rejected for the same reason as claim 13.

Claims 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Nagarajan in view of Glasser, Thoria, Gupta, Behringer, and Allan as applied to claims 8 and 15 above, and further in view of Hennig.

	Regarding claim 9, the combination of Nagarajan, Glasser, Thoria, Gupta, Behringer, and Allan, specifically Glasser teaches wherein the request is to receive the multicast data from the sender device (Glasser - Fig. 4 steps 404 and 418; Col. 6 lines 11-21, note the client system (receiver device) can send a request to the protocol converter, the request including information identifying the multicast group; Col. 6 lines 33-49, note the protocol converter receives content as a multicast stream, and provides the content to the client system using a unicast communication flow).
	The combination of Nagarajan, Glasser, Thoria, Gupta, Behringer, and Allan does not teach wherein the request comprises a multicast group address, and wherein the sender device information comprises the multicast group address.
	In an analogous art, Hennig teaches wherein the request comprises a multicast group address, and wherein the sender device information comprises the multicast group address (Hennig - Fig. 7; Col. 6 lines 28-32, note a data request 601 issued by multicast group K 109 using UDP format, the UDP datagram includes the network address of multicast group K 109).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the network address of the multicast group of Hennig into the multicast information provided in the request of Glasser in order to enable data communication between various devices to perform protocol conversion (Hennig - Col. 7 lines 1-17).

	Regarding claim 16, the claim is interpreted and rejected for the same reason as claim 9.

Claims 11-12 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Nagarajan in view of Glasser, Thoria, Gupta, Behringer, and Allan as applied to claims 8 and 15 above, and further in view of Bichot.

	Regarding claim 11, the combination of Nagarajan, Glasser, Thoria, Gupta, Behringer, and Allan does not teach wherein the receiver device information enables the second edge device to send the multicast data in unicast packets to the receiver device.
	In an analogous art, Bichot teaches wherein the receiver device information enables the second edge device to send the multicast data in unicast packets to the receiver device (Bichot - Fig. 4A, note receive IGMP request from user device, forward multicast data packet as unicast frames with destination address corresponding to the source address of the user device; Col. 7 lines 21-27, note IGMP request is received, encapsulated into unicast frames with a destination address corresponding to the source address of the received IGMP request, the address may be that of a receiving device).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Bichot into the combination of Nagarajan, Glasser, Gupta, Behringer, and Allan in order to support multiple unicast sessions/connections for ARQ-based error correction, reducing data packet loss and enhancing the quality of multicast/broadcast communications in the network (Bichot - Col. 2 lines 34-38).

	Regarding claim 12, the combination of Nagarajan, Glasser, Thoria, Gupta, Behringer, and Allan does not teach wherein the sender device information enables the first edge device to receive the multicast data in unicast packets from the sender device.
	In an analogous art, Bichot teaches wherein the sender device information enables the first edge device to receive the multicast data in unicast packets from the sender device (Bichot - Fig. 4A, note receive IGMP request from user device, forward multicast data packet as unicast frames with destination address corresponding to the source address of the user device; Col. 7 lines 21-27, note IGMP request is received, encapsulated into unicast frames with a destination address corresponding to the source address of the received IGMP request, the address may be that of a transmitting device).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Bichot into the combination of Nagarajan, Glasser, Thoria, Gupta, Behringer, and Allan for the same reason as claim 11 above.

	Regarding claim 18, the claim is interpreted and rejected for the same reason as claim 11.
	Regarding claim 19, the claim is interpreted and rejected for the same reason as claim 12.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Nagarajan in view of Glasser, Thoria, and Gupta as applied to claim 1 above, and further in view of Han et al. (US 9,008,118 B2), hereinafter referred to as Han.

	Regarding claim 21, the combination of Nagarajan, Glasser, Thoria, and Gupta does not teach wherein enabling unicast communication comprises enabling the second edge device to encapsulate the multicast data with a unicast header based on a multicast database information.
	In an analogous art, Han teaches wherein enabling unicast communication comprises enabling the second edge device to encapsulate the multicast data with a unicast header based on a multicast database information (Han - Col. 9 lines 25-32, note ED11 (Fig. 5) (Col. 2 line 55, note edge device) unicasts this multicast message according to a selected multicast distribution tree (MDT), which is determined from the multicast reachability database (MRDB) of ED11, the multicast message is encapsulated as a unicast message (thus having a unicast header) by ED11).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Han into the combination of Nagarajan, Glasser, Thoria, and Gupta in order to reduce redundant transmissions and optimize delivery of multicast messages (Han - Col. 4 lines 33-47).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Nagarajan in view of Glasser, Thoria, and Gupta as applied to claim 1 above, and further in view of Fidler et al. (US 2014/0364115 A1), hereinafter referred to as Fidler.

	Regarding claim 22, the combination of Nagarajan, Glasser, Thoria, and Gupta does not teach the method further comprising: providing, to a controller device associated with the third edge device, the receiver information associated with the receiver device in response to the receiver device roaming to communicate with a third edge device associated with the controller device.
 	In an analogous art, Fidler teaches the method further comprising:
	providing, to a controller device associated with the third edge device, the receiver information associated with the receiver device in response to the receiver device roaming to communicate with a third edge device associated with the controller device (Fidler - Fig. 1 system 100; Paragraph [0016], note client (receiver device) roaming, an edge device may use a tunnel back procedure to a centralized controller to obtain the current persona information (receiver information) for a client that has entered into the edge device’s coverage area, the centralized controller tracks and stores the persona information; Paragraph [0021], note Fig. 1 depicts a system 100).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Fidler into the combination of Nagarajan, Glasser, Thoria, and Gupta in order to collect, store, and distribute device information without relying on a centralized controller (Fidler - Paragraph [0017]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Chen et al. (US 7,447,203 B2) discloses enabling unicast transmission in response to receiving an IPv6 broadcast packet.
	Saito et al. (US 2015/0334019 A1) discloses an application layer gateway which interprets and broadcasts NETCONF messages to a plurality of routers.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAILOR C. HSU whose telephone number is (571)272-1729.  The examiner can normally be reached on Mon-Fri. 6:50 am - 3:10 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571)-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BAILOR C. HSU/Patent Examiner, Art Unit 2461                                                                                                                                                                                                        
/HUY D VU/Supervisory Patent Examiner, Art Unit 2461